   Case 1:17-cr-00151-MAC-KFG Document 161 Filed 12/11/19 Page 1 of 1 PageID #: 955



                                          UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TEXAS
                                                 Beaumont Division
                                      THE HONORABLE JUDGE MARCIA A. CRONE

 DATE:   Wednesday, December 11, 2019                               CASE NUMBER:                 1:17CR151-1
 LOCATION:      Beaumont – Courtroom 3                              CASE NAME:                   USA v. Ahmed
 COURTROOM DEPUTY:           Julia Colyer
 COURT REPORTER:         Chris Bickham                              DEFENDANT:           MOHAMED IBRAHIM AHMED
 INTERPRETER: Ranja Hijazeen & Ghada Atiech                         COUNSEL:                        Pro Se
 CALLED:               9:00 AM                                                         Advising Counsel: Geri Montalvo
 ADJOURNED:               6:00 PM                                   AUSA:                  Christopher Tortorice
 DURATION:          7 Hours 45 Minute                               DOJ:               Alicia Cook & Katie Sweeten

                                                     JURY TRIAL DAY 8

        This day comes the parties by their attorneys and the following proceedings are held before the Honorable Judge Marcia
A. Crone in Beaumont, Texas:

 Evidence presented:                    … Government                          … Defendant
      Government’s                      … Exhibit List                        … Witness List
      Defendant’s                       … Exhibit List                        … Witness List
 … Parties conclude all evidence        … Parties present final arguments
 … Court provides jury with Jury Instructions/Court Charge
 … Jury begins deliberations             Jury continues deliberations         Jury submits jury note(s)
 … Jury reaches a verdict:
 … Trial ends                            Court remands defendant into the custody of the US Marshals

ADDITIONAL PROCEEDINGS:
 9:00 AM   The jury returns and continues deliberations.
 10:04 AM Court receives jury note 3.
 10:21 AM Court is called. AUSA Christopher Tortorice is present on behalf of the government. Counsel Alicia Cook and
           Counsel Katie Sweeten are also present on behalf of the government. The defendant is present and in the custody
           of the US Marshals. Counsel Geri Montalvo is also present.
 10:23 AM The parties discuss the jury note. The Court formulates a response with no objection from either party.
 10:32 AM The jury continues deliberations.
 10:52 AM Court receives jury note 4.
 11:09 AM The parties discuss the jury note. The Court formulates a response with no objection from either party.
 11:16 AM The jury continues deliberations.
 12:10 PM Court receives juror note 5.
 12:15 PM Jury excused for lunch. (1 hour 15 minutes)
 1:30 PM   The jury returns to deliberate.
 2:35 PM   The Court receives jury note 6.
 2:46 PM   The Court poses the jury’s question to the parties. The Court formulates a response with no objections.
 2:51 PM   The jury continues to deliberate.
 3:51 PM   The Court receives jury note 7. The Court formulates a response with no objection from either party.
 3:52 PM   The jury continues to deliberate.
 5:57 PM   Court receives jury note 8.
 6:00 PM   The jury is dismissed for the evening. Court adjourns.
